DETAILED ACTION
Claims 1-20 have been examined and are rejected.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities: the term “processor” is used throughout the specification (e.g. [0041] The more detailed function configuration of the information processor 20 is as follows. The information processor 20 includes a node generation processor 21). However, the drawings and the claims recite the term “processer”, which appears to be an alternate spelling. Therefore, the spelling of “processor” is not consistent. The Examiner suggests amending the claims and drawings to recite “processor” instead of “processer” or amending the specification to recite “processer” instead of “processor” in order to be consistent in the spelling of the term. Appropriate correction is required.

Claim Objections
Claims 1 and 12 objected to because of the following informalities: the claims recite “device ID”. In regards to the term, "ID", any abbreviation or shortened representations of a term should be spelled out completely upon its first use in each claim branch (e.g., user equipment (UE)). Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “user interface provider” in claims 3 and 12, “device ID history acquirer” in claims 6 and 14, “measurement value history acquirer” in claims 7 and 15, “batch interface” in claims 8 and 16 and “the device” in claim 12.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: "Fig. 6 a user interface displayed on a screen”, “a device such as a sensor or an actuator”, “includes a processor” and “The term "configured" is used to describe a component, unit or part of a device includes hardware and/or software that is constructed and/or programmed to carry out the desired function” (see figs. 2 and 6; see paragraphs 0057, 0068, 0100 and 163 of the specification as published).	


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4 and 12 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claims 4 and 12 recite the limitation “the external device”. While the term “external terminal apparatus” is recited prior to “the external device”. These are two different terms. Therefore, there is insufficient antecedent basis for the limitations “the external device” in the claims. 

Claims 2, 4 and 10 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claims 2, 4 and 10 recite the limitation, “the device in association with…”, “the device which is a transmission source” and “batch interface acquires information about the device…basis of the acquired information about the device” respectively. Unlike claim 12, claim 1 which claims 2, 4 and 10 depend from, does not recite “a device”. While claim 1 recites “a particular device”, it is unclear if “the device” refers to the “particular device”. Therefore, there is insufficient antecedent basis for the limitation “the device” in claims 2, 4 and 10.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 


Claims 1-2, 5, 8-11 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Chatley et al. (U.S. PGPub 2009/0132543) in view of Wolting (U.S. PGPub 2017/0302530).

Regarding claims 1 and 20, Chatley teaches A device configuration management apparatus comprising: a logical node information storage storing logical node information about a logical node that can be associated with a particular device and a particular location, (Chatley, see figs. 5A-6 and 9-10C locations; see paragraph 0083 where The Logical Node Table 5B contains an LFID column 508, a Node ID column 510 and an Online column 512. The LFID column 508 links the Logical Node Table 5B with the Logical File Table 5A. The Node ID column 510 associates a unique value assigned to respective storage nodes in the distributed storage delivery nodes 112 with each LFID value. Thus, the Node ID column 510 indicates in which node 112 a physical file associated with an LFID is located...; see paragraph 0114 where the nearest node is determined to be "near enough"…; see paragraph 0112 where identifies the nearest node...; see paragraph 0122 where After the IP addresses 902 have been correlated to corresponding geographic areas, this information can then be used to map IP addresses to geocodes 904 based on the correlated geographic information...)
the logical node information including for each of logical nodes a device ID for identifying the particular device and location information which is information for identifying the location; (Chatley, see figs. 5A-6 and 9-10C locations; see paragraph 
a node update processer configured to perform processing for updating at least one of the device ID and the location information with regard to the particular logical node in the logical node information stored in the logical node information storage. (Chatley, see figs. 5A-6 and 9-10C locations; see paragraph 0097 where updated with a Node ID ...; see paragraph 0122 where After the IP addresses 902 have been correlated to corresponding geographic areas, this information can then be used to map (update) IP addresses to geocodes 904 based on the correlated geographic information...)
However, Chatley does not explicitly teach a network information storage storing network information as a set of information about an edge connecting two logical nodes; and
Wolting teaches a network information storage storing network information as a set of information about an edge connecting two logical nodes; and (Wolting, see figs. 
It would have been obvious to one of ordinary skill in the art, at the time the invention was filed, to combine Chatley and Wolting to provide the technique of a network information storage storing network information as a set of information about an edge connecting two logical nodes of Wolting in the system of Chatley in order to improve the system by allowing the system to work with both standardized current protocols and future protocols forward or transmit packets or data  (Wolting, see paragraph 0004).

Regarding claim 2, Chatley-Wolting further teaches further comprising a device information storage storing information about the device in association with the device ID. (Wolting, see figs. 2A-3D;  see paragraph 0162 consisting of an arbitrary number of logical nodes in an arbitrary topology, the logical nodes being mapped to arbitrary physical and virtual network and computing resources. Multiple logical networks can be defined and created simultaneously on the same physical and virtual networking and computing resources; see claim 1 where he logical network model comprising logical nodes, each logical node being indicated with a logical node name (ID), each logical node name referring to at least one physical node in the overall network...; see abstract)

Regarding claim 5, Chatley-Wolting further teaches wherein the logical node information further includes, for each of the logical nodes, a logical node ID for identifying the logical node. (Wolting, see figs. 2A-3D;  see paragraph 0162 consisting of an arbitrary number of logical nodes in an arbitrary topology, the logical nodes being mapped to arbitrary physical and virtual network and computing resources. Multiple logical networks can be defined and created simultaneously on the same physical and virtual networking and computing resources; see claim 1 where he logical network model comprising logical nodes, each logical node being indicated with a logical node name (ID), each logical node name referring to at least one physical node in the overall network...; see abstract)

Regarding claim 8, Chatley-Wolting further teaches further comprising a batch interface configured to cause the node update processer to collectively update 

Regarding claim 9, Chatley-Wolting further teaches further comprising a device information processer configured to perform processing for updating the device information stored in the device information storage, (Chatley, see figs. 5A-6 and 9-10C locations; see paragraph 0097 where updated with a Node ID ...; see paragraph 0122 where After the IP addresses 902 have been correlated to corresponding geographic areas, this information can then be used to map (update) IP addresses to geocodes 904 based on the correlated geographic information...; see paragraph 0144 where determines whether any of the identified "near enough" nodes have recently updated its current access count (CAC))
wherein the batch interface causes the device information processer to perform processing for collectively updating information stored in the device information storage. (Chatley, see figs. 5A-6 and 9-10C locations; see paragraph 0097 where updated with a Node ID ...; see paragraph 0122 where After the IP addresses 902 have been correlated to corresponding geographic areas, this information can then be used to map (update) IP addresses to geocodes 904 based on the correlated geographic 

Regarding claim 10, Chatley-Wolting further teaches wherein the batch interface acquires information about the device from a device information providing apparatus providing the information about the device, and causes the device information processer to perform processing for collectively updating information stored in the device information storage on the basis of the acquired information about the device. (Chatley, see figs. 5A-6 and 9-10C locations; see paragraph 0097 where updated with a Node ID ...; see paragraph 0122 where After the IP addresses 902 have been correlated to corresponding geographic areas, this information can then be used to map (update) IP addresses to geocodes 904 based on the correlated geographic information...; see paragraph 0144 where determines whether any of the identified "near enough" nodes have recently updated its current access count (CAC))

Regarding claim 11, Chatley-Wolting further teaches further comprising a network information processer configured to perform processing for updating the network information stored in the network information storage, (Chatley, see figs. 5A-6 and 9-10C locations; see paragraph 0097 where updated with a Node ID ...; see paragraph 0122 where After the IP addresses 902 have been correlated to corresponding geographic areas, this information can then be used to map (update) IP addresses to geocodes 904 based on the correlated geographic information...; see 
wherein the batch interface causes the network information processer to perform processing for collectively updating the network information stored in the network information storage. (Chatley, see figs. 5A-6 and 9-10C locations; see paragraph 0097 where updated with a Node ID ...; see paragraph 0122 where After the IP addresses 902 have been correlated to corresponding geographic areas, this information can then be used to map (update) IP addresses to geocodes 904 based on the correlated geographic information...; see paragraph 0144 where determines whether any of the identified "near enough" nodes have recently updated its current access count (CAC))

Claims 3-4, 6, 12-14 and 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Chatley-Wolting in view of Zhang et al. (U.S. PGPub 2003/0041142).

Regarding claim 3, Chatley-Wolting teaches all the features of claim 2. However, Chatley-Wolting does not explicitly teach further comprising a user interface provider configured to provide an external terminal apparatus a user interface that allows generating, updating, or deleting data stored in the logical node information storage, the network information storage, and the device information storage.
Zhang teaches further comprising a user interface provider configured to provide an external terminal apparatus a user interface that allows generating, updating, or deleting data stored in the logical node information storage, the network information storage, and the device information storage. (Zhang, see paragraph 0069 where the 
It would have been obvious to one of ordinary skill in the art, at the time the invention was filed, to combine Chatley-Wolting and Zhang to provide the technique of providing an external terminal apparatus a user interface that allows generating, updating, or deleting data stored in the logical node information storage, the network information storage, and the device information storage of Zhang in the system of Chatley-Wolting in order to provide a customizable interface and to allow user interaction with the system  (Zhang, see paragraph 0007 and 0034).

Regarding claim 4, Chatley-Wolting-Zhang further teaches wherein when the user interface receives a particular signal by communication from the external device, the user interface highlights information about the device which is a transmission source of the particular signal on a display screen of the terminal apparatus. (Zhang; see paragraph 0105 where When a message arrives indicating that a node is dead, logical network layer 2 of the present invention notifies the corresponding node and all of its links. The colors of the node and the links are changed to indicate that the node is unused. Similarly, when information arrives that a certain node has become alive again, 

Regarding claim 6, Chatley-Wolting further teaches a device ID history acquirer configured to acquire a first device ID associated with a first logical node ID in the logical node information storage and a second device ID associated with the first logical node ID in the history storage. (Chatley, see figs. 5A-6 and 9-10C locations; see paragraph 0083 where The Logical Node Table 5B contains an LFID column 508, a Node ID column 510 and an Online column 512. The LFID column 508 links the Logical Node Table 5B with the Logical File Table 5A. The Node ID column 510 associates a unique value assigned to respective storage nodes in the distributed storage delivery nodes 112 with each LFID value. Thus, the Node ID column 510 indicates in which node 112 a physical file associated with an LFID is located...; see paragraph 0114 where the nearest node is determined to be "near enough"…; see paragraph 0112 where identifies the nearest node...; see paragraph 0122 where After the IP addresses 902 have been correlated to corresponding geographic areas, this information can then be used to map IP addresses to geocodes 904 based on the correlated geographic information...)
However, Chatley-Wolting does not explicitly teach further comprising: a history storage storing a history about the logical node information stored in the logical node information storage; and 
Zhang teaches a history storage storing a history about the logical node information stored in the logical node information storage; and (Zhang, see paragraph 
It would have been obvious to one of ordinary skill in the art, at the time the invention was filed, to combine Chatley-Wolting and Zhang to provide the technique of a history storage storing a history about the logical node information stored in the logical node information storage of Zhang in the system of Chatley-Wolting in order to improve monitoring and provide flexibility in adapting and extending monitoring activities (Zhang, see paragraphs 0026 and 0028).

Regarding claim 12, Chatley teaches A system comprising: a device configuration management apparatus; and a device, wherein the device configuration management apparatus comprises: a logical node information storage storing logical node information about a logical node that can be associated with a particular device and a particular location, (Chatley, see figs. 5A-6 and 9-10C locations; see paragraph 0083 where The Logical Node Table 5B contains an LFID column 508, a Node ID column 510 and an Online column 512. The LFID column 508 links the Logical Node Table 5B with the Logical File Table 5A. The Node ID column 510 associates a unique value assigned to respective storage nodes in the distributed storage delivery nodes 112 with each LFID value. Thus, the Node ID column 510 indicates in which node 112 a physical file associated with an LFID is located...; see paragraph 0114 where the nearest node is determined to be "near enough"…; see paragraph 0112 where identifies the nearest node...; see paragraph 0122 where After the IP addresses 902 have been 
the logical node information including for each of logical nodes a device ID for identifying the particular device and location information which is information for identifying the location; (Chatley, see figs. 5A-6 and 9-10C locations; see paragraph 0083 where The Logical Node Table 5B contains an LFID column 508, a Node ID column 510 and an Online column 512. The LFID column 508 links the Logical Node Table 5B with the Logical File Table 5A. The Node ID column 510 associates a unique value assigned to respective storage nodes in the distributed storage delivery nodes 112 with each LFID value. Thus, the Node ID column 510 indicates in which node 112 a physical file associated with an LFID is located...; see paragraph 0114 where the nearest node is determined to be "near enough"…; see paragraph 0112 where identifies the nearest node...; see paragraph 0122 where After the IP addresses 902 have been correlated to corresponding geographic areas, this information can then be used to map IP addresses to geocodes 904 based on the correlated geographic information...)
a node update processer configured to perform processing for updating at least one of the device ID and the location information with regard to the particular logical node, in the logical node information stored in the logical node information storage; (Chatley, see figs. 5A-6 and 9-10C locations; see paragraph 0097 where updated with a Node ID ...; see paragraph 0122 where After the IP addresses 902 have been correlated to corresponding geographic areas, this information can then be used to map (update) IP addresses to geocodes 904 based on the correlated geographic information...)

However, Chatley does not explicitly teach a network information storage storing network information as a set of information about an edge connecting two logical nodes;
Wolting teaches a network information storage storing network information as a set of information about an edge connecting two logical nodes; (Wolting, see figs. 2A-3D; see paragraph 0199 where KA and KB being at the same level h and being interconnected by a link. As indicated in FIG. 3A, network KA and network KB could be interconnected to other networks as well. The relationships between networks are referred to as mappings. In order to have a consistent naming for the various mappings that will be introduced hereafter, we will reference to a topology-mapping rather than an adjacency in the modeling of a link in the text below. In case a link is bi-directional, a link creates a pair of topology-mappings between a pair of networks...; see paragraph 
It would have been obvious to one of ordinary skill in the art, at the time the invention was filed, to combine Chatley and Wolting to provide the technique of a network information storage storing network information as a set of information about an edge connecting two logical nodes of Wolting in the system of Chatley in order to improve the system by allowing the system to work with both standardized current protocols and future protocols forward or transmit packets or data  (Wolting, see paragraph 0004)
Chatley-Wolting does not explicitly teach a user interface provider configured to provide an external terminal apparatus a user interface that allows generating, updating, or deleting data stored in the logical node information storage, the network information storage, and the device information storage,
wherein when the user interface receives a particular signal by communication from the external device, the user interface highlights information about the device which is a transmission source of the particular signal on a display screen of the terminal apparatus,

Zhang teaches a user interface provider configured to provide an external terminal apparatus a user interface that allows generating, updating, or deleting data stored in the logical node information storage, the network information storage, and the device information storage, (Zhang, see paragraph 0069 where the graphical component detects a user event, such as requesting the statistics information from a node, the graphical component invokes the proper method on its logical counterpart to send the proper request into the network...; see paragraph 0063 where Events generated from user interactions (e.g. checking the load of a particular node) are encapsulated into system commands, and sent to the network adaptor. Messages from one of the network adaptors (e.g., 4a) are analyzed ...)
wherein when the user interface receives a particular signal by communication from the external device, the user interface highlights information about the device which is a transmission source of the particular signal on a display screen of the terminal apparatus, (Zhang; see paragraph 0105 where When a message arrives indicating that a node is dead, logical network layer 2 of the present invention notifies the corresponding node and all of its links. The colors of the node and the links are changed to indicate that the node is unused. Similarly, when information arrives that a certain node has become alive again, the color of the node is changed to the normal state. The color of each link is changed depending on whether the end nodes on the two sides of the link are also alive...)

It would have been obvious to one of ordinary skill in the art, at the time the invention was filed, to combine Chatley-Wolting and Zhang to provide the technique of a user interface provider configured to provide an external terminal apparatus a user interface that allows generating, updating, or deleting data stored in the logical node information storage, the network information storage, and the device information storage, wherein when the user interface receives a particular signal by communication from the external device, the user interface highlights information about the device which is a transmission source of the particular signal on a display screen of the terminal apparatus and wherein when the device detects a trigger, the device is configured to transmit the particular signal to the user interface of the device configuration management apparatus of Zhang in the system of Chatley-Wolting in order to provide a customizable interface and to allow user interaction with the system  (Zhang, see paragraph 0007 and 0034)
Regarding claim 13, Chatley-Wolting-Zhang further teaches wherein the logical node information further includes, for each of the logical nodes, a logical node ID for identifying the logical node. (Chatley, see figs. 5A-6 and 9-10C locations; see paragraph 0083 where The Logical Node Table 5B contains an LFID column 508, a Node ID column 510 and an Online column 512. The LFID column 508 links the Logical Node Table 5B with the Logical File Table 5A. The Node ID column 510 associates a unique value assigned to respective storage nodes in the distributed storage delivery nodes 112 with each LFID value. Thus, the Node ID column 510 indicates in which node 112 a physical file associated with an LFID is located...; see paragraph 0114 where the nearest node is determined to be "near enough"…; see paragraph 0112 where identifies the nearest node...; see paragraph 0122 where After the IP addresses 902 have been correlated to corresponding geographic areas, this information can then be used to map IP addresses to geocodes 904 based on the correlated geographic information...)

Regarding claim 14, Chatley-Wolting-Zhang further teaches wherein the device configuration management apparatus further comprises: a history storage storing a history about the logical node information stored in the logical node information storage; and (Zhang, see paragraph 0051 where record statistics related to particular components (e.g. load, packet count etc.); see claim 5 where records statistics (history) related to a particular said one of said logical components…)
a device ID history acquirer configured to acquire a first device ID associated with a first logical node ID in the logical node information storage and a second device ID associated with the first logical node ID in the history storage. (Chatley, see figs. 5A-

Regarding claim 16, Chatley-Wolting-Zhang further teaches wherein the device configuration management apparatus further comprises a hatch interface configured to cause the node update processer to collectively update information stored in the logical node information storage. (Chatley, see figs. 5A-6 and 9-10C locations; see paragraph 0097 where updated with a Node ID ...; see paragraph 0122 where After the IP addresses 902 have been correlated to corresponding geographic areas, this information can then be used to map (update) IP addresses to geocodes 904 based on the correlated geographic information...; see paragraph 0144 where determines whether any of the identified "near enough" nodes have recently updated its current access count (CAC))

Regarding claim 17, Chatley-Wolting-Zhang further teaches wherein the device configuration management apparatus further comprises a device information processer configured to perform processing for updating the device information stored in the device information storage, (Chatley, see figs. 5A-6 and 9-10C locations; see paragraph 0097 where updated with a Node ID ...; see paragraph 0122 where After the IP addresses 902 have been correlated to corresponding geographic areas, this information can then be used to map (update) IP addresses to geocodes 904 based on the correlated geographic information...; see paragraph 0144 where determines whether any of the identified "near enough" nodes have recently updated its current access count (CAC))
wherein the batch interface causes the device information processer to perform processing for collectively updating information stored in the device information storage. (Chatley, see figs. 5A-6 and 9-10C locations; see paragraph 0097 where updated with a Node ID ...; see paragraph 0122 where After the IP addresses 902 have been correlated to corresponding geographic areas, this information can then be used to map (update) IP addresses to geocodes 904 based on the correlated geographic information...; see paragraph 0144 where determines whether any of the identified "near enough" nodes have recently updated its current access count (CAC))

Regarding claim 18, Chatley-Wolting-Zhang further teaches further comprising a device information providing apparatus providing the information about the device, wherein the batch interface acquires information about the device from the device information providing apparatus, and causes the device information processor to 

Regarding claim 19, Chatley-Wolting-Zhang further teaches further comprising a network information processor configured to perform processing for updating the network information stored in the network information storage, (Chatley, see figs. 5A-6 and 9-10C locations; see paragraph 0097 where updated with a Node ID ...; see paragraph 0122 where After the IP addresses 902 have been correlated to corresponding geographic areas, this information can then be used to map (update) IP addresses to geocodes 904 based on the correlated geographic information...; see paragraph 0144 where determines whether any of the identified "near enough" nodes have recently updated its current access count (CAC))
wherein the batch interface causes the network information processer to perform processing for collectively updating the network information stored in the network information storage. (Chatley, see figs. 5A-6 and 9-10C locations; see paragraph 0097 where updated with a Node ID ...; see paragraph 0122 where After the IP addresses 902 have been correlated to corresponding geographic areas, this information can then 

Claims 7 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Chatley-Wolting-Zhang in view of Dutta et al. (U.S. PGPub 2012/0197852).

Regarding claim 7, Chatley-Wolting-Zhang teaches all the features of claim 6. However, Chatley-Wolting-Zhang does not explicitly teach further comprising a measurement value history acquirer configured to acquire a first measurement value measured by a first device identified by the first device ID and a second measurement value measured by a second device identified by the second device ID, and to combine the first measurement value and the second measurement value in the time axis direction.
Dutta teaches further comprising a measurement value history acquirer configured to acquire a first measurement value measured by a first device identified by the first device ID and a second measurement value measured by a second device identified by the second device ID, and to combine the first measurement value and the second measurement value in the time axis direction. (Dutta, see figs. 3-5; see paragraph 0028 where An aggregator node 16 may collect data from one or more sensor nodes 12 based on a time-series of the sensor data. Aggregator node 16 may then provide a statistical characterization of the sensor data generated by a set of sensor nodes 12. As an example and not by way of limitation, an aggregator node 16 
It would have been obvious to one of ordinary skill in the art, at the time the invention was filed, to combine Chatley-Wolting-Zhang and Dutta to provide the technique of a measurement value history acquirer configured to acquire a first measurement value measured by a first device identified by the first device ID and a second measurement value measured by a second device identified by the second device ID, and to combine the first measurement value and the second measurement value in the time axis direction of Dutta in the system of Chatley-Wolting-Zhang in order to be more energy efficient and store and process data more easily (Dutta, see paragraph 0042).

Regarding claim 15, Chatley-Wolting-Zhang teaches all the features of claim 14. However, Chatley-Wolting-Zhang does not explicitly teach wherein the device configuration management apparatus further comprises: a measurement value history acquirer configured to acquire a first measurement value measured by a first device identified by the first device ID and a second measurement value measured by a second device identified by the second device ID, and to combine the first measurement value and the second measurement value in the time axis direction.

It would have been obvious to one of ordinary skill in the art, at the time the invention was filed, to combine Chatley-Wolting-Zhang and Dutta to provide the technique of a measurement value history acquirer configured to acquire a first measurement value measured by a first device identified by the first device ID and a second measurement value measured by a second device identified by the second device ID, and to combine the first measurement value and the second measurement value in the time axis direction of Dutta in the system of Chatley-Wolting-Zhang in order to be more energy efficient and store and process data more easily (Dutta, see paragraph 0042).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. This includes:
U.S. PGPub 2012/0266073, which describes systems and methods for managing a plurality of information technology devices in an information technology environment;
U.S. PGPub 2006/0259604, which describes an apparatus and method for managing a network of intelligent devices; and
U.S. PGPub 2012/0089713, which describes a method of automatic hostname configuration includes receiving a request from a client device.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MENG VANG whose telephone number is (571)270-7023.  The examiner can normally be reached on Monday - Friday 8:30 AM - 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NICHOLAS TAYLOR can be reached on (571) 272-3889.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/MENG VANG/Primary Examiner, Art Unit 2457